Opinion issued December 1, 2015




                                      In The

                               Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                              NO. 01-15-00790-CV
                            ———————————
 LATTER DAY DELIVERANCE REVIVAL CHURCH AND CHRISTIAN
    FELLOWSHIP MISSIONARY BAPTIST CHURCH, Appellants
                                         V.
             THE HOUSTON HOUSING AUTHORITY, Appellee



                    On Appeal from the 190th District Court
                             Harris County, Texas
                       Trial Court Case No. 2015-45093



                          MEMORANDUM OPINION

      The parties, representing that all matters at issue have been fully

compromised and settled, have filed a joint motion to dismiss the appeal. No

opinion has issued. See TEX. R. APP. P. 42.1(c).
      Accordingly, we grant the motion and dismiss the appeal. See TEX. R. APP.

P. 42.1(a); 43.2(f). We dismiss all other pending motions as moot.

                                 PER CURIAM


Panel consists of Justices Jennings, Keyes, and Bland.




                                         2